DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) categorizing and then selecting ceramic membranes for assembly (SME test step 2A). This judicial exception (under is not integrated into a practical application because the process is arbitrary, and involves only thought process (step 2A, prong 2). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more (Step 2B) than the judicial exception because the claims otherwise recite a process of making ceramic membranes, which is known in the art, as shown in the art rejection.
Arguments are not persuasive because the additional steps in the claims do not rise to the standard of “significantly more,” because these steps are routine and unpatentable, as shown in the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey et al (US 2009/0041635) in view of WO 2005/087690 (Heamon), with further evidence from Jons (US 2011/0091094) and Grant et al (US 2011/0067485)
Claims are generally directed to a method of making ceramic membrane by extruding ceramic bodies having channels therein, drying on flat porous support, wherein the support has porosity >20% when compressed with the recited force.
The porosity-compression-force requirement of the support, which can be plastic foam, is understood to be some measure of its strength to hold the green body, as explained by applicant in the interview of 5/13/2022. After all, it’s just a support, or shelf, used in the drying process.
Berkey teaches flat ([0047]: flat or shaped end faces) ceramic membranes (2) stacked in a housing to form a membrane cartridge. It has rows of channels (7) as claimed – see the annotated figure copied herein. Extruding wet (containing water) green body, dried and fired in a kiln to form ceramic membrane – [0004]. The ceramic membrane are potted or joined together as claimed.
Berkey fails to teach (1) moisture content, (2) the porous support, and (3) categorizing as in claim 53.

    PNG
    media_image1.png
    840
    866
    media_image1.png
    Greyscale

Of these, the moisture content in the ceramic membrane in Berkey must be inherently zero, because it is fired at 10000 C – se the examples. 
The “support” as understood, is the shelf used in the kiln, which is commonly known to be porous, and capable of withstanding the weight of the ceramic body to be dried and sintered (It is observed that the compression force defined is miniscule.) For evidence, see the WIPO reference to Heamon, which teaches that the kiln furniture is made of porous sintered ceramic with porosity as defined in [0027] as between 20-90%. When porosity is >90%, it may lack sufficient strength. Once again, for want of better information, the examiner submits that the force-porosity relationship is only for the strength requirement to carry the weight of the green body on the support (shelf) at the conditions of drying/sintering. The support being flat – shelf 14 is flat.
Claim 53: The selection of the membranes based on certain performance test would have been obvious to one of ordinary skill – quality check to remove defective units, and is not patentable. Regarding the pressure-decay test in claim 54, this test is well-known integrity test under ASTM D 6908-03, and is not a patentable limitation. See Jones, [0006] and [0021]. Regarding the pressure applied, i.e., 0.1 bar, the significance of this pressure would be the bubble point of the membrane, or just below it, as evidenced by Grant – see [0016] and fig. 6. While Grant measures the decay in flow rate, the same result is obtained by decay of pressure, which causes the decay in flow.
Arguments are not persuasive. The compression load requirement for the support is miniscule, and, as shown in the rejection, the green bodies are placed on porous supports in the kilns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777